Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without explanation in the disclosure, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Claims 1, 17: A) It appears that the specification does not describe that no heat energy is directly applied to the outer surface region. The specification teaches that …the surroundings that are not directly heated by the heat input… (Abstract). In addition, according to Figs. 1, 5, the heat from the heater 2 is directed onto the outer surface VO.
B) it appears that the limitation including in order to detect a propagation of heat energy within the test object in a direction along the surface region to be measured has not been described in the specification. What is described is: heat propagation in the direction perpendicular to the surface region, [0012], [0062] and spatial distribution on a surface region, superficial heat distribution within the surface region (entire disclosure).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claims 1, 17: since it is not clearly described in the specification and not clearly shown in the drawings, it is not clear what applicant means by no direct heating. Does applicant mean non-contact heating or that the heating is applied onto another region and then propagates to the region of interest?
Claim 4: perhaps applicant should amend the claim by stating –configured to be at least one of – after “is” in line 2.
Furthermore, please note, in the rejection on the merits, the Examiner considers the terms indirectly/ no directly and noncontact as equivalent terms.
Claims 2-16 are rejected by virtue of their dependency on claim 1.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claims 1, 4, 6, 8, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (U.S. 20020128797).
For claims 1, 11, 17: Sun discloses in Fig. 1 a thermographic examination method/device for nondestructive examination of a near-surface structure at a test object/ sample 102, comprising a heating device/ flash lamps 104 for applying heat energy directly onto a top surface (surface region), thus, a surface region to be heated of the test object (which would heat the surface and further heat penetration/ conduction though the surface would be provided): 
a thermal sensor device/ IR camera 106 (two dimensional) for detecting a time profile (Figs. 2), following the application of heat energy, of a spatial temperature distribution on a surface region to be measured of the test object, the surface region to be measured is indirectly heated (heat conduction/ penetration) comprising the surface region to be heated as well as an inner regions and an outer surface region to be measured/ assessed by an IR camera 106, wherein the outer surface region is on the same side of the test object, Fig. 1; and
an evaluator / data acquisition and processing PC 112 for evaluating the time profile of the spatial temperature distribution so as to detect at least one parameter/ defect/ thickness (Abstract) of the near-surface structure at the surface region to be measured (Fig. 1). Sun is determining a defect depth (Abstract).
For claim 4: the surface region to be measured is a linear surface region.
For claims 6, 8: the heater 104 is configured to apply heat energy to the surface region to be heated by means of electromagnetic waves and by means of heat conduction through the surface. Since the heater 104 is indirect/ noncontact heater, it is considered that it applies heat indirectly, as opposed to a direct/ contact heater.
Since Sun determines a defect depth/ thickness, by the broadest reasonable interpretation, it is considered that the heat, that is measured, would propagate not only along the surface but also inside/ within the test object.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to use the measurements of the heat propagated along the surface and within the test object, so as to determine a parameter of the test object, because it is very well known in the art that heat propagates/ dissipates into within the test object, should be considered in determination of the parameter.  
The method claims will be met during the normal operation of the device stated above.
           Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun
(U.S. 20020128797) in view of Flammiche et al. (U.S. 6491425) [hereinafter Flammiche].
Sun discloses the device as stated above. Sun does not explicitly teach the limitations of claim 9.
Flammiche discloses a subsurface evaluation of a sample by using a thermal sensor and an electrical heater.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have 
an electric heater to apply energy to the surface and a thermal sensor, so as to heat the surface of interest such that the energy emitted by the surface is detectable by the sensor and to sense that energy by the sensor, as known in the art of non-destructive evaluation.
           Claims 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (U.S. 20020128797) in view Dankert et al. (U.S. 20070180897) [hereinafter Dankert]. 
Sun discloses the device as stated above.
Sun does not explicitly teach the limitations of claims 7, 9.
Dankert discloses a device in the field of applicant’s endeavor and teaches that the sample could be heated by an electrical heating or mechanical energy [0021].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to heat the surface of interest electrically or mechanically by applying the energy to the surface, so as to heat the surface of interest such that the energy emitted by the surface is detectable by the sensor and to sense that energy by the sensor, as known in the art of non-destructive evaluation, because the test object could be heated by different types of energy sources, which will perform the same function, of heating the object of interest, if one energy source is replaced by another.
            Claims 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (U.S. 20020128797) in view of Isakov et al. (U.S. 20150260667) [hereinafter Isakov].
Sun discloses the device as stated above.
Sun does not explicitly teach the limitations of claims 5, 12.
Isakov discloses a device in the field of applicant’s endeavor and teaches a multi-hot heating element 100 (an array of spots) to heat a sample of interest at a plurality of spaced spots/ regions simultaneously (Fig. 1A).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to provide heating in the form of multiple hot spots to apply energy to the surface and a thermal sensor, so as to heat the surface of interest such that the energy emitted by the surface is detectable by the sensor and to sense that energy by the sensor, as known in the art of non-destructive evaluation.
             Claims 10, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Busse (U.S. 4557607).
Sun discloses the device as stated above.
Sun does not explicitly teach the limitations of claims 10, 13, 16.
Busse discloses in Figs. 1, a device in the field of applicant’s endeavor and teaches a test object whose thickness is to be determined in a wedge shaped (aluminum/ graphite) test piece 6 used for calibration purpose (col. 3, line 40) and an infrared detector which could be any IR detector including a bolometer (one dimensional) 8.
This would suggest that the inclination of the wedge shaped test piece is somehow considered and, since the bolometer is determining the thickness, it would determine the inclination since it is scanning the wedge (Abstract). It would be also considered that the heated regions (energy is provided by an excitation source 1) would be function of the spatial profile/ shape/ thickness of the test piece/ test object.
Official Notice is taken with respect to method of making a wedge body, as stated in claim 16, i.e., having a casting mold, because it is very well known in the art to produce a body of a desired shape of a casting mold.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to produce a wedge of a casting mold, so as to use a known manufacturing process, thus, to minimize the manufacturing costs.
Official Notice is taken with respect to the particular/ wedge shape, the particular shape, absent any criticality, is only considered to be an obvious modification of the shape disclosed by Prior Art because the court has held that a change in shape or configuration, without criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide. In re Dailey, 149 USPQ 47 (CCPA 1976). Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have an inclined calibration body/ wedge, so as to accurately evaluate a thickness of a shaped body, not only a plane body.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a one dimensional sensor, as taught by Busse, because one-dimensional sensors are very well known in the art of non-destructive evaluation of surfaces/ subsurfaces and will perform the same function of evaluating the surface if one IR sensor is replaced by another (one-dimensional) IR sensor which will perform the same function of detecting a defect if one is replaced with another.                     
            Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Schmidt et al. (U.S. 20160202126) [hereinafter Schmidt].
Sun discloses the device as stated above.
Sun does not explicitly teach the limitations of claim 11.
Schmidt discloses a method of NDE and using a two dimensional IR camera operating simultaneously with an external source (heater) [[0015].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a one dimensional sensor, as taught by Busse, because one-dimensional sensors are very well known in the art of non-destructive evaluation of surfaces/ subsurfaces and will perform the same function of evaluating the surface if
one IR sensor is replaced by another (two-dimensional) IR sensor, which will perform the same function of detecting a defect if one is replaced with another.
            Claims 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Bobrov et al. (U.S. 4100809) [hereinafter Bobrov].
Sun discloses the device as stated above.
Sun does not explicitly teach the limitations of claims 14, 15, 16.
Bobrov teaches a non-destructive evaluation method wherein excitation considers the shape of the workpiece/ sample (using wedge method) wherein the excitation source could be inclined with respect to the inclined surface. Thus, the result of the nondestructive evaluation of the sample would be indicative of the spatial profile of the inclination of the sample (thus, acting somewhat as an inclination detector). 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have an inclination detector, so as to include the inclination data in the result of measurements, thus, to obtain correct results of measurements along an inclined profile.
           Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of JP2000161943 A [hereinafter JP].
Sun discloses the device as stated above.
Sun does not explicitly teach the limitations of claims 2, 3.
JP discloses a device in the field of applicant’s endeavor comprising heaters 12, a temperature distribution/ propagation measurement device/ thermograph/ thermal sensor 14, a computer/ evaluator 15 to inspect a (wall) thickness of a test object/ pipe 21 (thin or thick indicated by a temperature distribution). 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to use the heater, the thermal sensor, the evaluator to determine the thickness of the wall of the test object/ pipe, so as to determine a defect in the test object/ pipe, so as to take necessary actions if the wall is inhomogeneous (corrosion, etc.), as well known in the art.
For claim 3: it is very well known in the art that heat propagation though the wall/ thickness of the test object would depend on the wall/ test object density. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to use the measurements of the heat propagated along the surface and within the test object, so as to determine such a parameter of the test object, as a density, because it is very well known in the art that heat propagates/ dissipates into within the test object would also depend on the density of the test object/ wall of the test object.
           Claims 1, 6,  9-10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traxler et al. (U.S. 20130077650/ U.S. 9194831) [hereinafter Traxler].
For claims 1, 9, 17:  Traxler discloses a device/ method in the field of applicant’s endeavor wherein an entire object surface area/ region is heated up, and a thermographic images (thermal imaging camera 120) are taken representing a local temperature distribution in a surface region of the test object 180 recorded by the image (Abstract), Fig. 1. Traxier is using an indirect/ noncontact heating method: the heating device 110 comprising a heating induction coil 112 connected to an electrical generator 115. The heating element is heating the surface of the test object including the outer surface region to be measured (the outer surface region to be measured is the surface that includes defects, the outer surface region is located on the same side as the surface region) when the surface region/ object runs through the induction coil 112 [0046]. The device has a control device 139 and a computer/ display 140, constituting an evaluator.
For claim 10: the thermal sensor 120 is at least one-dimensional.
Response to Arguments
Applicant's arguments filed 02/02/21 have been fully considered but they are moot in view of the new grounds of rejection necessitated by the amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knoot (U.S. 6130415) discloses in Fig. 4 a device comprising a heat lamp 62 heating a sample on one side and a temperature probe, sensing a temperature on another side of the sample.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number
is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for
the organization where this application or proceeding is assigned is 571 -273-
8300. Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        April 13, 2021